DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1 September 2022 has been entered.  Claims 1-5, 7-8, 15, 17, 24-27, 30-31, 35-36, 43, 48-49, and 53 remain pending in the application.  Claims 36, 43, 48-49, and 53 were previously withdrawn for being directed to a nonelected invention.  
It is noted that the Amendment is not in compliance with 37 C.F.R. 1.121(c) because the status identifiers for claims 36, 43, 48-49, and 53 are incorrect because they do not indicate these claims as being “Withdrawn”.  Appropriate correction is required.  
Applicant's amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action dated 11 August 2022.
Claim Objections
Claims 7 and 24 are objected to because of the following informalities:  at the end of line 3 and continuing to line 4 of claims 7 and 24, it appears that another word is missing between “that” and “activated.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for extending and retracting an extendable portion of said at least one articulating arm in a pre-determined pattern” in claim 17 and “an inverting mechanism for turning and placing said agricultural bins in said wash station” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the “mechanism for extending and retracting…”, a rotor, as explained in claim 24; and for the “inverting mechanism…”, a mechanical member that clasps the bin, as explained in paragraph 19.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-8, 17, 24-27, 30-31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said mechanism for extending and retracting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 is rejected as being indefinite for depending from claim 7.  
Claim 17 recites the limitations “said polygonal bin” in line 13 and "said rotating arm" in line 14.  There are insufficient antecedent bases for these limitations in the claim.
	Claims 24-27, 30-31, and 35 is rejected as being indefinite for depending from claim 17.
	Claim 24 recites the limitation “a mechanism for extending and retracting said extendable spraying member” in lines 2-3.  This limitation renders the claim indefinite because claim 17, from which it depends, already recites a limitation to “a mechanism for extending and retracting the extendable portion”. 
	Claim 35 is rejected as being indefinite for depending from claim 24.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-8, 15, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael et al. (US 5,464,482).
Regarding claim 1, Michael teaches an apparatus for washing the interior of a polygonal bin (Abstract, Fig. 1-2; col. 2, lines 32-36; col. 3, ln. 35-41; col. 4, ln. 34-42) comprising:
at least one articulating arm (78/82) mechanically engaged with a parallel mechanical linkage operable to extend and retract in parallel with said at least one articulating arm in a pre-determined pattern (70/72/74, see col. 4, ln. 6-25 and fig. 11 - the chains rotate about the sprockets and such that the links in the chain travel outwardly, or extend, and eventually travel inwardly, or retract; further the movement of each sprocket, chain, and arm occurs concurrently, or in “parallel”); 
a central rotating member (68) that rotates the at least one articulating arm with respect to a central axis (fig. 11, 12); and 
a spraying member (80) attached to said parallel mechanical linkage (fig. 11), wherein the radial distance of the spraying member from the central rotating member changes as the articulating arm rotates around the central rotating member (col. 4, ln. 34-39; fig. 14, 15), wherein said spraying member is moveably connected to said at least one articulating arm by said parallel mechanical linkage and is extendable from said at least one articulating arm in a linear path that is parallel to said arm (col. 4, ln. 29-39; figs. 14, 15 - the linear distance to the outermost point of the spraying member changes as the articulating arm rotates such that the outermost point of the spraying member extends into the corners of the bin and retracts along the walls between each corner).
Michael is directed to spraying dishware within dishwashers (Abstract), however the interior of the dishwasher (fig. 2, col. 2, lines 32-36, base 22 and sidewalls 16, 18, 20), which is sprayed with the spraying apparatus (col. 4, lines 13-39), is sufficient to meet the claim limitation of “a bin”, under the broadest reasonable interpretation and consistent with the Instant Specification at par. 5, because it is a container having a polygonal base and substantially orthogonal sidewalls (fig. 2, col. 2, lines 32-36, base 22 and sidewalls 16, 18, 20; col. 3, lines 34-40).
Regarding claim 2, Michael teaches the apparatus described regarding claim 1, and further wherein the spraying member includes a first pipe that is parallel to the floor of the polygonal bin when said apparatus is positioned within the agricultural bin and a second pipe that is parallel to the sidewalls of the polygonal bin when said spraying apparatus is positioned within the polygonal bin (figs. 8-15).
Regarding claim 3, Michael teaches the apparatus described regarding claim 2, and further comprising a first plurality of spraying heads (96) positioned on said first pipe, and a second plurality of spraying heads on said second pipe (figs. 8-15).
Regarding claim 4, Michael teaches the apparatus described regarding claim 3, and wherein said apparatus is operable to maintain said second plurality of spraying heads at a substantially constant distance from said sidewalls of said bin as said at least one extendable arm is rotated through the interior of the bin by extending and retracting said spraying member (col. 4, ln. 30-39; figs. 8-15).
Regarding claim 5, Michael teaches the apparatus described regarding claim 1, and wherein said apparatus includes at least two articulating arms (78/82), each having a parallel mechanical linkage (72/76) for extending and retracting an extendable portion (82) of said at least one articulating arm in a pre-determined pattern (col. 4, ln. 30-39).
Regarding claim 7, Michael teaches the apparatus described regarding claim 1, and further wherein said mechanism for extending and retracting said spraying member is an extendable portion of said at least one articulating arm that includes a rotor (col. 3, ln. 50, 51, 53 - 70/72/74/76 are described as sprockets, which are considered to be rotors, and chains are extended and retracted about the sprockets) that is rotated independently of said central rotating member and is connected to a belt drive system (col. 4, ln. 6-12) that is Atty Ref No.: 13362.01.USU02activated according to programming executed by a controller in electronic communication with an electronic motor of said belt drive (col. 2, ln. 42-45 - fluid is provided by a pump, which inherently has an electronic motor and controller; fig. 1 - buttons for the controller are shown; col. 4, ln. 13-25 - fluid flow activates the belt drive system), wherein said programming moves said parallel mechanical linkage in a pattern that is complementary to the interior perimeter of the polygonal bin, such that the spraying member is maintained at a consistent distance from the interior of the sidewall of the polygonal bin as the rotating member rotates said articulating arm (col. 4, ln. 34-42; figs. 14, 15).
Regarding claim 8, Michael teaches the apparatus described regarding claim 7, and further wherein said rotor includes a cam (col. 3, ln. 47-53 - a sprocket has teeth, which are “projecting parts” such that they can be considered to be a cam consistent with the definition of the term cam as found in the American Heritage dictionary) and a bar linkage (86) connects said cam to a pre-determined position on said parallel mechanical linkage of said at least one articulating arm (col. 3, ln. 61-col. 4, ln. 2; figs. 12, 13), and rotation of the rotor in a first direction moves said parallel mechanical linkage radially outward and rotation of the rotor in a second direction moves said parallel mechanical linkage radially inward (col. 4, ln. 29-30; figs. 14, 15 - rotation of the chain in either direction moves links in the chain either outwardly or inwardly).
Regarding claim 15, Michael teaches the apparatus described regarding claim 1, and further wherein the central rotating member has an axle (84) and at least one driving arm (86) that is fixedly attached to said axle and said at least one articulating arm is connected to said at least one driving arm by said parallel mechanical linkage (fig. 12).
Regarding claim 17, Michael teaches a bin washing system comprising: 
a wash station having a rotating spraying apparatus (Abstract, Fig. 1-2; col. 2, lines 32-36; col. 3, ln. 35 41; col. 4, ln. 34 42) including:
at least one articulating arm (78/82) having an extendable portion connected to a mechanism for extending and retracting the extendable portion of said at least one articulating arm in a pre-determined pattern (70/72/74, see col. 4, ln. 6 25 - the sprockets and belts are considered to be equivalents); 
a central rotating member (68) that rotates the at least one articulating arm thereby moving said articulating arm around the interior of a bin (fig. 11, 12); and 
an extendable spraying member (80) attached to said at least one articulating arm (fig. 11), wherein the radial distance of the spraying member from the central rotating member changes as the extendable member of said at least one articulating arm rotates around the central rotating member (col. 4, ln. 34-39; fig. 14, 15), said extendable spraying member is operable to be maintained at a constant distance from sidewall surfaces in said bin as said central rotating member rotates said articulating arm around said interior of said bin (col. 4, ln. 29-39; figs. 14, 15 - the linear distance to the outermost point of the spraying member changes as the articulating arm rotates such that the outermost point of the spraying member extends into the corners of the bin and retracts along the walls between each corner).
Regarding claim 24, Michael teaches the system described regarding claim 17, and further wherein a mechanism for extending and retracting said extendable spraying member of said at least one articulating arm includes a rotor (col. 3, ln. 50, 51, 53 - 70/72/74/76 are described as sprockets, which are considered to be rotors) that is rotated independently of said central rotating member and is connected to a belt drive system (col. 4, ln. 6-12) that is Atty Ref No.: 13362.01.USU02activated according to programming executed by a controller in electronic communication with an electronic motor of said belt drive (col. 2, ln. 42-45 - fluid is provided by a pump, which inherently has an electronic motor and controller; fig. 1 - buttons for the controller are shown; col. 4, ln. 13-25 - fluid flow activates the belt drive system), wherein said programming moves said extendable spraying member in a pattern that is complementary to the interior perimeter of the bin, such that the articulating arm is maintained at said constant distance from the sidewall surfaces of the bin as the rotating member rotates said articulating arm (col. 4, ln. 34-42; figs. 14, 15), wherein the sidewall surfaces vary in distance from the center of the bin.
Regarding claim 26, Michael teaches the system described regarding claim 17, and further comprising a second spraying mechanism (fig. 11 - a number of spraying mechanisms 96 are included) for spraying the exterior of the bin when said bin is positioned over the guide structure.
Regarding claim 27, Michael teaches the system described regarding claim 26, and wherein said second spraying mechanism includes spraying heads (col. 4, ln. 16-17) for spraying the exterior of the bottom of the bin and at least one lateral side of the bin.
Regarding claim 30, Michael teaches the system described regarding claim 17, and further wherein the central rotating member has an axle (84) and at least one driving arm (86) that is fixedly attached to said axle (fig. 12).
Regarding claim 31, Michael teaches the system described regarding claim 17, and further wherein at least one articulating arm is operable to move in parallel along the length of a driving arm (82, see col. 4, ln. 22-23) and is connected to said at least one driving arm by a parallel motion linkage (86, which links the two elements in such a way that parallel motion of each is allowed, see col. 3, ln. 61-65; fig. 13).
Regarding claim 35, Michael teaches the system described regarding claim 24, and further wherein said rotor includes a cam (col. 3, ln. 47-53 - a sprocket has teeth, which are “projecting parts” such that they can be considered to be a cam consistent with the definition of the term cam as found in the American Heritage dictionary) and a bar linkage (86) connects said cam to a pre-determined position on said extendable spraying member of said at least one articulating arm (col. 3, ln. 61-col. 4, ln. 2; figs. 12, 13), and rotation of the rotor in a first direction moves said extendable portion radially outward and rotation of the rotor in a second direction moves said extendable portion radially inward (col. 4, ln. 29-30; figs. 14, 15 - rotation of the chain in either direction moves links in the chain either outwardly or inwardly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Scheringer (US 2010/0043834).
Michael discloses the system described regarding claim 17.  Michael does not disclose a bin delivery mechanism operable and an inverting mechanism for turning and placing said agricultural bins in said wash station over a guide structure such that the bin is aligned with a complementary pattern of a pre-determined track.  
Scheringer teaches a bin washing system (110) comprising a wash station (112), a bin delivery mechanism (118/160) operable and an inverting mechanism (160) for turning and placing agricultural bins in said wash station (par. 61) over a guide structure (par. 59, 61) such that the bin is aligned with a complementary pattern of a pre-determined track.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bin washing system of Michael to further comprise a bin delivery mechanism operable and an inverting mechanism for turning and placing said agricultural bins in said wash station over a guide structure such that the bin is aligned with a complementary pattern of a pre-determined track, as taught by Scheringer, since this would automate the system and eliminate the need for a human to load the washing system.  
Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Michael does not teach “a spraying member that is moveably connected to at least one articulating arm and is extendable from the at least one articulating arm in a linear path that is substantially parallel to the arm”.  Applicant notes that, “The rotating secondary wash arms 38 of Michael do not and cannot move in a linear path with respect to was arm 30, and cannot maintain a constant distance from the sidewall of the dishwasher. Thus, the rotating wash arm 38 cannot move in a linear path with respect to said wash arm 30.”  In response, it is noted that Applicant’s arguments do not apply to the interpretation of Michael being used in the current rejection.  Therefore, Michael is interpreted to teach this limitation, as explained in the rejection above.  
Regarding claim 17, Applicant argues that Michael does not disclose “spray nozzles that are oriented to spray toward the sidewalls of the dishwasher” or “maintaining nozzles at constant distance from the sidewall of a bin”.  In response to the former, it is noted that this feature is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding the latter, it is noted that Applicant’s arguments do not apply to the interpretation of Michael being used in the current rejection.  Therefore, Michael is interpreted to teach this limitation, as explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752